DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 8-10 in the reply filed on 06/14/2021 is acknowledged.  The Office agrees that the correct claim set is 8-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voelk (2016/0111319) in view of Loboda (2014/0264384) and Kim (2007/0196576).
Voelk teaches a coating method comprising:
- coating at least one layer of silicon carbide on the surface of a graphite boat [0045-51]
- and placing processed silicon wafer substrates (see last line of [0051] in a boat and forming silicon oxide, silicon oxynitride or silicon nitride on the substrates by a PECVD process (see claim 25).
	The teachings of Voelk do not include:
1. baking the graphite boat prior to the SiC coating and
2. they do not specifically teach forming all of the noted layers and the teachings do not include aluminum oxide.
	Loboda, however, teaches that prior to forming an SiC layer on consumables, it is useful to bake them [0079].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to bake the boat of Voelk prior to depositing the SiC layer as Loboda teaches that such a step is useful.
	The combined art therefore teaches all elements of the claim except the deposition of aluminum oxide.  In regard to the requirement for depositing all of silicon oxy/nitride/oxide, it is initially held that per the teaching of Voelk that any of the coatings are operable in the solar cell, that all of them would be likewise useful in conjunction.

It would have been obvious to one of ordinary skill in the art at the effective date of the invention to form all of the layers of silicon oxide, silicon nitride, silicon oxynitride and aluminum oxide as taught by Kim as Voelk is particularly non-limiting on the layers deposited and Kim teaches that the noted layers are useful in forming a solar cell.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Voelk, Loboda and Kim and in further view of Nemani (6,764,958) and Olsen (2010/0270609).
Regarding claim 9, in regard to the process steps:
- Loboda teaches a baking step at 1400-1700 degrees C for 4 to 24 hours [0069], but while Loboda teaches a different temperature and time frame than claimed,  because it is well settled that "where the principal difference between the claimed process and that taught by the reference is a temperature difference, it is incumbent upon applicant to establish criticality of that temperature difference", see Ex Parte Khusid 174 USPQ 59.  There is no showing that the claimed temperature is advantageous of the prior art range.  In regard to the time, the principal is clearly analogous to other deposition variables and to select a particular time range would have been obvious if the time range (and temperature) formed the desired layer.  It is further noted that use of lower temperatures and shorter time frames is understood as desired 
Voelk is silent on details of the method used to form the SiC film other than applying a plasma of methane and silane [0036], but Nemani further teaches that it is operable to form a silicon carbide layer by plasma CVD using silane, ammonia and methane (see claim 21).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silane, ammonia and methane of Voelk as an effective manner of forming a silicon carbide layer.
In regard to the aluminum oxide layer, Kim is silent on the gases and conditions used, but Olsen teaches that such a layer is formed using plasma CVD by applying TMA and N2O [0045].  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the silane, ammonia and methane of Voelk as an effective manner of forming an aluminum oxide layer by plasma CVD.
In regard to the formation of the silicon oxide, silicon nitride and silicon oxynitride, as per above, Voelk teaches forming the same using silane [0051] and also teaches nitrous oxide [0005].  
The teachings are silent on applying ammonia in the formation of silicon nitride and silicon oxynitride, but the Office takes Official notice that it is well known in the art to apply the gas, even in combination with nitrous oxide, therefore, it would have been obvious to further include ammonia in the formation of any of the noted silicon films as it is pervasively applied in the art.
In regard to the process conditions for the films formed, the combined art is silent on the exact conditions including plasma power, process time and gas flow rates, as 
It is further noted that the process conditions are further narrowed in claim 10, and further suggest the lack of criticality of the claim 9 process conditions.
Regarding claim 10, as per above, the selection of particular process conditions does not set forth patentabilty.  In this case, many of the claimed ranges of process variables are narrower than in claim 9 but still do not set forth criticality of the method.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose number is (571)270-5825 and fax is (571)270-6825.  The examiner can normally be reached Mon - Fri, 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Meeks, can be reached on 571-272-1423. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/JOSEPH A MILLER, JR/           Primary Examiner, Art Unit 1715